Exhibit May 14, 2009 Analyst Contact: Dan Harrison 918-588-7950 Media Contact: Megan Washbourne 918-588-7572 ONEOK to Hold 2009 Annual Meeting of Shareholders TULSA, Okla. – May 14, 2009 - ONEOK, Inc. (NYSE:OKE) will hold its annual meeting of shareholders on May 21, 2009, at 10 a.m. Central Daylight Time. The meeting will also be audio webcast on ONEOK’s Web site, www.oneok.com. What:ONEOK, Inc. 2009 Annual Meeting of Shareholders When: 10 a.m. CDT, May 21, 2009 Where: Company headquarters, 100 West 5th Street, Tulsa, Okla. How: Log on to the Web at www.oneok.com ONEOK, Inc. (NYSE:
